Citation Nr: 1759101	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-17 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 70 percent disability rating, effective May 1, 2012, for the service-connected depression, including whether the reduction in compensation from 70 to 30 percent was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from January 2005 to October 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the RO in Winston-Salem, North Carolina, which decreased the disability rating for the service-connected depression from 
70 percent to 30 percent, effective May 1, 2012. 

The Veteran testified at a May 2017 Board Videoconference hearing before the undersigned.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  In a February 2012 rating decision, the RO implemented a reduction to 
30 percent disabling for the service-connected depression, effective May 1, 2012.  

2.  The 70 percent disability rating for the service-connected depression was in effect for less than five years at the time of the reduction.

3.  There was partially sustained improvement demonstrated in the service-connected depression on the basis that the disability more nearly approximated occupational and social impairment with reduced reliability and productivity that is reasonably certain to be maintained under the ordinary conditions of life and work. 



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for partial restoration of a 50 percent disability rating, but no higher, for depression, effective May 1, 2012, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case."); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992) (stating that "the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper").  
The information and evidence that have been associated with the claims file include service treatment records, VA treatment records, VA examination reports, lay statements, and the May 2017 Board hearing transcript. 

The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in April 2010, June 2011, and November 2011.  The examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to this appeal.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, and conducted a physical examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As discussed below, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the disability rating by notifying the Veteran of rights and giving an opportunity for a hearing and time to respond; thus, the Board finds that all notification and development actions needed to fairly adjudicate this appeal have been accomplished.

Propriety of Reduction for Depression 

In a December 2010 rating decision, the RO, in pertinent part, granted service connection for depression and assigned a 70 percent disability rating effective October 31, 2010 based on symptoms more nearly approximating occupational and social impairment with deficiencies in most areas.  The rating was provided under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434.  Following a June 2011 VA examination, in a June 2011 rating decision, the RO proposed to reduce the disability rating for depression from 70 percent to 30 percent based on symptoms more nearly approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran was notified of the proposed reduction and given 60 days to respond.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction. 38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105 (e)(i)(2)(i).

The RO took final action to reduce the disability rating in a February 2012 rating decision, in which the disability rating was reduced from 70 to 30 percent disabling, effective May 1, 2012.  The Veteran was notified of such action and this action was more than 60 days from the time of notice of the proposed action; thus, the RO properly carried out the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating.  The Veteran does not contend otherwise.
In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a veteran is capable of more than marginal employment.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992). 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. 277.  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 
5 Vet. App. at 417-18.  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b).  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595. 

Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c). 

In determining whether the reductions were proper in this case, the Board must focus upon the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 
2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

Depression is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Pertinent in this case, the General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R.
§ 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R § 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."  A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2017). 

After a review of all the evidence of record, the Board finds that there was partially sustained improvement demonstrated in the service-connected depression on the basis that the disability more nearly approximated occupational and social impairment with reduced reliability and productivity that is reasonably certain to be maintained under the ordinary conditions of life and work, and that the criteria for restoration of a 50 percent rating, but no higher, for depression, effective May 1, 2012, have been met.  See 38 C.F.R.§ 4.130.

The February 2012 reduction to 30 percent for depression appears to be based primarily on findings reported at the June 2011 and November 2011 VA examinations.  As to depression, at the June 2011 VA examination, the Veteran reported recovering from a depressive episode and denied current depression.  The June 2011 VA examiner assessed a cooperative, friendly attitude, intact attention, and orientation to time, person, and place.  The June 2011 VA examiner also opined that the depression manifested as occupational and social impairment with reduced reliability, and assigned a GAF score of 65, suggesting mild symptoms.  The November 2011 VA examination report reflects the VA examiner assessed moderate symptomology.  The November 2011 VA examiner also opined that depression manifested as occupational and social impairment due to mild or transient symptoms, and assigned a GAF score of 75.   

Subsequently, the Veteran had a hearing before the Board in May 2017.  At that time, the Veteran testified that the depression symptoms were worse in December 2011, during the period as to which a 70 percent rating has been assigned (and a period which is not subject to the reduction).  The Veteran testified that, around December 2011, it was "a bit rougher than normal."  The Veteran also testified to chronic sleep impairment, anxiety, a lack of motivation, and anger.  Further, the Veteran specifically testified as to having the urge to throw or kick objects, and specifically denied physically throwing or kicking any object. 

For these reasons, and based on the above, the Board finds that the February 2012 partial reduction to 50 percent for the service-connected depression was proper, and that a 50 percent rating is warranted from May 1, 2012, such that a 50 percent rating for this period will be restored.  As noted above, a 50 percent disability rating under Diagnostic Code 9434 rating is assigned for occupational and social impairment with reduced reliability and productivity.  During the relevant period on appeal, the Veteran testified that depression symptoms were worse in December 2011, and denied throwing and/or kicking any object.  In addition, the June 2011 VA examiner opined that depression manifested as occupational and social impairment with reduced reliability and productivity, and the November 2011 VA examiner opined that depression manifested as occupational and social impairment due to mild or transient symptoms.  Further, the June 2011 VA examiner assigned a GAF score of 65 and the November 2011 VA examiner assigned a GAF score of 75, demonstrating, at worst, mild symptoms or some difficulty in social, occupational, or school functioning.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

As such, the evidence of record, both lay and medical, can be said to show sustained improvement in the service-connected depression consistent with the 50 percent rating criteria that is reasonably certain to be maintained under the ordinary conditions of life and work; therefore, the criteria for a partial restoration of a 50 percent rating for depression, effective May 1, 2012, have been met.  For these reasons, the Board finds that restoration of a 50 percent rating, and no higher, for depression is warranted from May 1, 2012.  38 C.F.R. §§ 4.3, 4.7. 


ORDER

Partial restoration of a 50 percent rating, but no higher, for service-connected depression, effective May 1, 2012, is granted.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


